DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant set forth the rejection comprises removing native oxide however applicant does not provide how to prevent oxide during second metal formation. If the formation is done in air (with oxygen) ambient, there would still be an oxide forming between the two elements. How does removing an oxide prevent further oxides from forming. Applicant has already acknowledge simply cleaning is insufficient (figure 1paragraphs 48-50) This oxide would create a barrier preventing in fact applicant figure 1 contradicts applicant claim. Thus 
In fact the specification contradicts it self paragraph 50 stating:
As to ion milling, it is performed in vacuum but, since it is a sputtering removal of oxide, it may also lead to some redeposition.
Paragraph 60 Such dry cleaning may include, without limitation, ion milling, pre-sputter, or another appropriate technique to remove the oxide from the top of the first metal layer 304. In this way, an interface without oxidation can be achieved. Accordingly, the interface between the first metal layer 304 and the second metal layer 308 is substantially free of oxide.
So what is applicant doing to prevent the native oxide from regrowing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, 10, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, 17 claims 4 and 16  are drawn to an electrode, claim 5 states: wherein the electrode is a Josephson Junction electrode, there is no predefined meaning of a 

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 8-9  Applicant set for that rejecting oxide means the following (paragraph 59):
 More specifically, FIG. 3A illustrates a semiconductor structure 300A before formation of a superconducting alloy between metal layers, consistent with an illustrative embodiment. In various embodiments, the base first metal layer 304 is capped with the second metal layer 308 (i) either before air exposure or (ii) after air exposure, after which the native metal oxide is sufficiently removed before the second metal layer 308 coverage, collectively referred to herein as rejecting the native metal oxide.
Claims 8 and 9 are thus confusing since it not clear if the rejecting step and second metal formation step are one step or two separate steps. Claim 1 clearly requires two separate steps while claim 8 and 9 and specification indicate that they are not two separate steps but one step. Thus claim 8-9 are not properly dependent since it does not further limit.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Barzi (cited on IDs).
Barzi teaches a substrate (figure 10 bottom of Nb substrate); a first metal layer on top of the substrate (top part of Nb substrate); a second metal layer on top of the first metal layer (Tin); and a superconducting alloy of the first metal layer and the second metal layer between the first metal layer and the second metal layer (figure 10 Nb3Sn is superconducting material), wherein there is no oxide layer between the superconducting alloy and the first metal layer (figure 10 there is no oxide between the portions).
As to claim 6, Barzi teaches , wherein the superconducting alloy is operative to protect the first metal layer from oxidation or contamination that could affect a performance of the superconductor device (this is inherent since it coat the Nb it protect it).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 10-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barzi in view of Neugbebauer. 

As to claim 7 and 10, Barzi teaches providing a first metal layer Nb; rejecting an oxidation of a top surface of the first metal layer by removing oxide (p. 15009 column 2 Experimental set up); depositing a second metal layer on top of the first metal layer (figure 3 Cu and Tin); and creating a superconducting alloy of the first metal layer and the second metal layer between the first metal layer and the second metal layer (figure 10 Nb3Sn) , wherein there is no oxide layer between the superconducting alloy and the first metal layer (figure 10 there is no oxide).
Barzi does teaches  substrate.
Neugbebauer  teaches use glass substrate as a holder.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a glass holder substrate to allow structural support and allow for isolation.
As to claim 11, Barzi teaches further comprising etching away the second metal layer after the creation of the superconducting alloy (conclusion section stating bronze is removed (including the tin) to expose the Nb3Sn).
AS to claim 12 Barzi teaches wherein the creation of the superconducting alloy comprises annealing the first metal layer and the second superconductor metal at a predetermined temperature (it is alloyed it has to be heated (table 4 and figure 4).
As to claim 13, Barzi teaches wherein the superconducting alloy creates an electrical path from the first metal layer to the second metal layer (Nb3Sn is conductive so it creates an electrical path).
As to claim 18, Barzi Conclusion teaches removing the second layer. This would provide a superconducting layer known to be used for Josepson Junctions and the like.
Josephson junctions comprise two superconducting contacts between an insulator or the like.
Thus it would have been obvious to for m a Josepshon junction after removal of the Bronze require formation of an insulator and another superconducting contact/electrode on the insulator.
One would been so motivated to use the resultant material for a superconducting purpose.
Allowable Subject Matter
Claims 19-20 are allowed.
As to claims 19-20 prior art fails to teach and or suggest A method of fabricating a superconductor device, comprising: providing a substrate; providing a first metal layer on top of the substrate; providing an initial oxide layer on a top surface of the first metal layer; depositing a second metal layer on top of the second metal layer; creating a superconducting alloy of the first metal layer and the second metal layer between the first metal layer and the second metal layer; and moving the initial oxide layer to a top surface of the superconducting alloy during the creation of the superconducting alloy.
Claim 2-3,4, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to teach and or suggest Nb3Al and forming an electrode on the second layer the second layer is suggested to be removed to expose the allow.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896